DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-9, 11-16, and 18-20 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.

Response to Amendment
Applicant’s amendment has obviated most, but not all, of the objections to the specification, drawings, and claims previously given.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.
 
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 43, “pre-trained model’s” should be “a pre-trained model’s”.
In paragraph 82, “such as by way of example” should be merely “such as”.
Appropriate correction is required.


Drawings
The drawings are objected to because the unlabeled boxes 81-85 and 91-96 should be provided with descriptive text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note that the description provided by paragraphs 86-87 is insufficient because a box, as such, has no meaning to a casual reader and mere labeling of the boxes with numbers gives them no meaning without referring back to the specification, thereby rendering the relevant portion of the drawing useless as an illustrative guide to what is already in the specification. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-10, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (WO 2020048594) (“Liao”) in view of Bakker et al., “Clustering Ensembles of Neural Network Models,” in 16 Neural Networks 261-69 (2003) (“Bakker”).
Regarding claim 8, Liao discloses “[a] system comprising: 
a hardware processor (blocks and combinations thereof may be implemented by various means or their combinations, such as hardware, firmware, software, one or more processors and/or circuitry – p. 37, ll. 8-22); 
a memory device coupled with the hardware processor (see Fig. 9, memory 404 coupled to processor/controller 401); 
the hardware processor operable to at least: 
receive a similarity estimate between a sample data set and a source data set associated with a prior-trained neural network model, wherein the source data set associated with the prior-trained neural network model includes a training data set used to train the prior-trained neural network model (in a distributed scheme of self-transfer optimization, each system having sufficient data [source data] collection derives [trains] a pre-trained deep reinforcement learning model for network optimization – Liao, p. 28, l. 14-p. 29, l. 2; see also Fig. 4, esp. ref. char. 400 (showing the training data being fed into the deep reinforcement learning model)), wherein a plurality of similarity estimates is received corresponding to a plurality of source data sets associated with a plurality of prior-trained neural network models (in a distributed scheme of self-transfer optimization, each system having sufficient data [source data] collection derives a pre-trained deep reinforcement learning model for network optimization [note that the language “each system” implies that there may in general be more than one system, each of which has collected source data]; when the optimization model is fully prepared, the system containing the pre-trained network optimization model may send a request for similarity data from the connected systems; the systems which have received the message respond with the similarity data requested for the similarity analysis between the two systems [such similarity analysis being based on a sample data set] – Liao, p. 28, l. 14-p. 29, l. 2; deep reinforcement learning algorithm is based on a plurality of convolutional layers and fully connected layers [i.e., it is a neural network model] – id. at p. 32, l. 28-p. 33, l. 8); 
determine, at least based on the similarity estimates, whether to train a new neural network model (after having received the similarity data, the system offering the pre-trained network optimization model conducts a similarity analysis; on the basis of the similarity analysis, the parts of the pre-trained network optimization model to be transferred to the corresponding systems are determined; the systems receiving the partial pre-trained model adapt [train] the received model according to their needs [to make new neural networks; similarity analysis = determining whether to transfer data to the other systems so that they may be trained] –Liao,  p. 29, ll. 4-23); …
determine a set of training data (the systems receiving the partial pre-trained network optimization model adapt the received model according to their needs; the model is fine-tuned or updated on the basis of their own collected data [training data] using transfer learning – Liao, p. 29, ll. 20-23) …; and 
train the new neural network model based on the set of training data (the systems receiving the partial pre-trained network optimization model adapt the received model according to their needs; the model is fine-tuned or updated [i.e., trained] on the basis of their own collected data [training data] using transfer learning – Liao, p. 29, ll. 20-23).”
Bakker discloses “responsive to determining to train the new neural network model, creat[ing] a cluster among the plurality of prior-trained neural network models by at least running the plurality of prior-trained neural network models using the sample data set (a method of clustering may be used to find a workable representation of an oversized ensemble of neural network models – Bakker, last paragraph on p. 261; model-free clustering of elements involves determining cluster centers that are found directly in the space of model outputs; since such cluster centers do not have a model of the same architecture as the models in the ensemble, a retraining set is needed to translate the cluster centers back to actual models [i.e., the clustering is done responsive to the need to train a new model that will be representative of the cluster] – id. at p. 264, paragraph entitled “When to retrain”; distance function between the full ensemble and the clustered subset ensemble is based on model outputs instead of model parameters [i.e., it is based on running the models using data sets and observing their outputs] – id. at p. 262, first full paragraph); [and]
determin[ing] a set of training data based on the cluster (the clustering process may be performed solely in terms of model outputs and the actual representative models can be trained at the end when all cluster centers are found [i.e., a set of training data is determined in order to train the cluster center] – Bakker, p. 264, paragraph entitled “Retrain after clustering”)….”
Bakker and the instant application both relate to the clustering of neural network models and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liao to create a cluster of models and determine a set of training data based on the cluster, as disclosed by Bakker, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to determine which models are sufficiently similar to each other to justify representing each group with a single model, thereby saving computer power that would otherwise be spent running every model individually.  See Bakker, sec. 1, first three paragraphs.

	Claim 1 is a method claim corresponding to system claim 8 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 15 is a computer program product claim corresponding to system claim 8 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 9, Liao, as modified by Bakker, discloses that “the new neural network model is trained as a base model for transfer learning (in a fully distributed scheme of self-transfer optimization, a system derives a pre-trained network optimization model, and on the basis of a similarity analysis between the system and the other systems, the system having the pre-trained model sends parts of the model to other systems, which adapt [train] the received model according to their needs on the basis of their own collected data using transfer learning – Liao, p. 28, l. 15-p. 29, l. 23; see also Fig. 2 (showing that both the pre-trained model and the adapted models are each associated with a system and that the systems communicate with each other, such that the adapted models can themselves be used as base models for transfer learning of models further adapted to other systems)).”  

	Claim 2 is a method claim corresponding to system claim 9 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 16 is a computer program product claim corresponding to system claim 9 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 20, Liao discloses that “the set of training data comprises a combination of source data sets used in training prior-trained neural network models (in a fully distributed scheme of self-transfer optimization, each system [possibly multiple systems] having sufficient data [source data, possibly comprising multiple sets] collection derives a pre-trained deep reinforcement learning model for network optimization; when the model is prepared, a request for similarity data is sent to connected systems, and the systems respond with similarity data; on the basis of the similarity analysis, parts of the pre-trained model are transferred to the corresponding systems, and the systems receiving the pre-trained model fine-tune the model on the basis of their own collected data [part of training data] – Liao, p. 28, l. 14 -p. 29, l. 18 [note that since the pre-trained model that the other systems adapt was ultimately derived from the data collected by the first system, the first system’s data may also be regarded as part of the training data])….”
Bakker discloses that the “neural network models [are] identified in the cluster (the method of clustering may be used to find a workable representation of any oversized ensemble of neural network models – Bakker, last full paragraph on p. 261).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liao to use a clustering technique to identify neural network models, as disclosed by Bakker, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to determine which models are sufficiently similar to each other to justify representing each group with a single model, thereby saving computer power that would otherwise be spent running every model individually.  See Bakker, sec. 1, first three paragraphs.

	Claim 7 is a method claim corresponding to computer program product claim 20 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 14 is a system claim corresponding to computer program product claim 20 and is rejected for the same reasons as given in the rejection of that claim.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Bakker and further in view of Arora et al. (US 20200090009) (“Arora”).
Regarding claim 11, Liao, as modified by Bakker and Arora, discloses that “the hardware processor creates the cluster based on feature vectors produced by passing, in forward propagation, the sample data through the plurality of prior-trained neural network models (machine learning training module reduces the number of dimensions of each feature vector using a feedforward neural network prior to using the feature vector to train the machine learning models [unreduced feature vector = sample data; reduced feature vector = feature vector]; after training the machine learning models; the machine learning training module can provide machine learning model data that include the machine learning models to a machine learning module that clusters the feature vectors using the models – Arora, paragraph 47; see also Fig. 1, esp. ref. chars. 145-46 and 155).”  
Arora and the instant application both relate to clustering of data produced by neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liao and Bakker to develop a cluster based on feature vectors produced by passing the data through multiple models, as disclosed by Arora, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would simplify the clustering process by providing a compact representation of the input data.  See Arora, paragraph 47.

	Claim 4 is a method claim corresponding to system claim 11 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 18 is a computer program product claim corresponding to system claim 11 and is rejected for the same reasons as given in the rejection of that claim.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Bakker and further in view of Son et al. (EP 3276540) (“Son”).
Regarding claim 12, Liao, as modified by Bakker and Son, discloses that “the similarity estimate is determined based on comparing a feature vector of a target layer of the prior-trained neural network model produced by passing the sample data set in forward propagation through the prior-trained neural network model, with a feature vector of the target layer of the prior-trained neural network model produced by passing in forward propagation the source data set through the prior-trained neural network model (in an iterative regularization process of a lightened neural network, features are extracted from verification data in a verification database, and each verification datum may include a data pair [one being from a sample data set and the other from a source data set]; a feature of each verification datum is extracted through operation of the neural network configured according to the original trained parameters; the extracted features may then be matched to each other; for example, if the extracted features are each a feature vector of an output layer [target layer] of the neural network configured [prior-trained] according to the original trained parameters, the matching operation may determine a similarity between the two extracted feature vectors – Son, paragraphs 86-87).”  
Son and the instant application both relate to neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liao and Bakker to develop a similarity estimate between a feature vector output from a neural network based on input from a first dataset to another feature vector output by the same neural network based on input from a second dataset, as disclosed by Son, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a compact representation of the input data that can be used to determine which instances of the input data are similar to each other, thereby saving processing power.  See Son, paragraphs 86-87.

	Claim 5 is a method claim corresponding to system claim 12 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 19 is a computer program product claim corresponding to system claim 12 and is rejected for the same reasons as given in the rejection of that claim.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Bakker and further in view of Flanagan et al. (US 20200272805) (“Flanagan”).
Regarding claim 13, Liao, as modified by Bakker and Flanagan, discloses that “the plurality of prior-trained neural network models are stored as a library of pre-existing models (a local convolutional network library is stored in a computer-readable medium that is coupled to the processor and contains instructions and storage of values that define one or more CNNs – Flanagan, paragraph 25).”
Flanagan and the instant application both relate to neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liao and Bakker to store the models as a library of models, as disclosed by Flanagan, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a central repository of models the best of which can be selected based on the analysis needs called for by the problem to be solved.  See Flanagan, paragraph 31 (disclosing that the user may select  individual CNNs from the library).

	Claim 6 is a method claim corresponding to system claim 13 and is rejected for the same reasons as given in the rejection of that claim.

Response to Arguments
Applicant's arguments filed June 16, 2022 (“Remarks”) have been fully considered but they are not persuasive.
Some of Applicant’s arguments were considered and responded to in the Advisory Action of June 28, 2022 (“Advisory Action”).  Those responses are incorporated into this Office Action by this reference.  Applicant further argues that Liao allegedly fails to teach that the source data set associated with the prior-trained neural network model includes a training data set used to train the prior-trained neural network model.  Remarks at 8-9.  Though Applicant offers no substantive argument in support of this assertion, Examiner will explain further.  Liao Figure 2 discloses, in general, the partial transfer of a pre-trained deep reinforcement learning network optimization model from one system to other systems, with the other systems then adapting the model for their needs.  Page 28, line 14 to page 29, line 2 makes clear that the original model is derived (i.e., trained) for every system that has collected sufficient data (the “source data” of the claim).  Since the model must be “pre-trained” prior to being sent to the other systems for adaptation thereby, and since the derivation or training of the model only occurs in response to sufficient data being collected, it follows that the data collected function as training data.  Page 4, lines 9-14 further elucidate that the pre-trained network optimization model may be derived from data and measurements conducted as part of the self-organizing communication network.  In other words, the data used to derive the model in the first place are training data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN C VAUGHN/Examiner, Art Unit 2125